Citation Nr: 1547732	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for an eye disability, diagnosed as macular degeneration, and claimed as secondary to residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served on active duty from February 1984 to January 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the disabilities on appeal.  

The Veteran indicated in his substantive appeal of March 2014 that he desired to appear at a hearing.  The Veteran and his representative clarified in April 2015 that the Veteran withdrew his request to have a Board hearing.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board has reviewed these records to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for residuals of a head injury that occurred in service.  Specifically, the Veteran asserts that his head injury was caused by an altercation in which another soldier put him in a chokehold, causing him to pass out and hit the concrete.

Service treatment records show that in 1985 the Veteran was seen for a laceration to his scalp when his head struck a wall locker.  (The Board notes that the Veteran denies remembering a wall locker being involved in the incident.)  Service treatment records also show the notation of a scar on the back, top, left corner of his head on the December 1986 separation examination which does not appear to have been present when the Veteran entered service.

The Veteran also contends that he is entitled to service connection for an eye disability, diagnosed as macular degeneration, claimed as secondary to residuals of the aforementioned head injury incurred in service in 1985.  

In response to his claims, the Veteran was afforded multiple VA examinations in October 2013.  The examiner who conducted the neurological examination found that the Veteran did not now have nor had he experienced a traumatic brain injury or residuals of a traumatic brain injury and therefore no other examination templates were required.  The examiner also indicated that there were no scars related to any of the conditions found on examination.  However, as the examiner did not find evidence of a traumatic brain injury, it is unclear whether the examiner evaluated the Veteran to determine if he had scar residuals of the documented laceration injury in service.  As such, the Board finds that remand is warranted to afford the Veteran a VA scars examination.  Moreover, as a decision on the claim for residuals of a head injury could affect the outcome of the eye disability claim, the claims are inextricably intertwined, and remand is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scar examination.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should provide the following opinion:

Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has a current scar of the head, to include any scar at the back, top, left corner of his head, that is a residual of the February 1985 laceration injury in service.  See the December 1986 separation examination (describes a scar at the back, top left center of head).

The examiner should provide a complete rationale for the opinion.  

2.  If the scar examiner finds the Veteran has a scar related to service, then obtain a medical opinion from an appropriate clinician as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's macular degeneration was either (i) caused or (ii) aggravated by (increased in severity) beyond the natural progress by that scar?

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's macular degeneration found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the scar.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
 
By this remand, the Board intimates no opinion as to any outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




